Citation Nr: 1512950	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to hypertension or to service-connected diabetes mellitus. 


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Bilateral lower extremity peripheral neuropathy is not currently diagnosed; numbness and tingling of the lower extremities is not due to service-connected disability.  


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in the April 2013 statement of the case.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with his claims file.  The AOJ arranged for VA diabetes mellitus and peripheral neuropathy examinations in February 2012.  The Board finds the examination reports to be adequate as they reflect a review of the Veteran's history; a physical examination that included all the necessary findings; and the opinions offered are accompanied by an adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110;
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  The Court has held that when aggravation of a Veteran's non- service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected, at least to the extent of the aggravation.  Allen, 7 Vet. App. at 439.

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a) (6) (iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e).  The diseases associated with herbicide exposure for purposes of the presumption include early-onset peripheral neuropathy.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e); see 78 Fed. Reg. 54763 (Sept. 6, 2013).

Effective for claims pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

It does not appear that the RO has considered the recent regulatory amendments in connection with this claim.  However, as the preponderance of the evidence is against a finding that the Veteran has peripheral neuropathy (or had peripheral neuropathy at any time during this appeal), the Board concludes that its consideration of these amendments is not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby).
 
Where a Veteran's disease is not subject to the presumption, he is not precluded from establishing direct service connection for such disease; however, he must do so by competent affirmative evidence that relates the disability to his service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for any complaints of, findings, treatment, or diagnosis of peripheral neuropathy of the extremities.  On September 1969 separation examination, clinical evaluations of the Veteran's lower extremities and neurological system were normal.  In an associated report of medical history, the Veteran denied having or having ever had neuritis.  

A June 2005 VA treatment record in which the Veteran was seeking treatment for back pain shows that he denied leg pain, numbness, or tingling.

On February 2012 peripheral nerves examination, the examiner noted that the Veteran reported constant numbness and burning in his first three toes for the past year and that this is more noticeable at night.  Sensory and nerve examinations were normal and the examiner found that the Veteran does not have peripheral neuropathy.  The examiner opined that the Veteran's claimed numbness and tingling in the legs was less likely than not related to or aggravated by his service-connected diabetes mellitus.  The examiner noted that the Veteran did not have objective findings of peripheral neuropathy on examination and that the Veteran's reported symptoms are not consistent with the stocking pattern classically seen with diabetic neuropathy.  Additionally, the examiner noted that the Veteran's diabetes is well controlled and that the current preponderance of medical literature indicates that diabetic neuropathy typically develops 15 to 20 years after diabetes has been diagnosed.  On February 2012 VA diabetes mellitus examination, the examiner noted the Veteran was diagnosed with diabetes mellitus in April 2009.  The examiner indicated that the Veteran did not have peripheral neuropathy associated with his diabetes mellitus.  

It is not in dispute that the Veteran is considered to have been exposed to herbicides in service, and is entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  However, as the preponderance of the evidence is against a finding that the Veteran has peripheral neuropathy, the presumptive provisions of § 1116 do not apply.  In the absence of proof of a current disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. Without evidence of such disability during the pendency of the claim/appeal (see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)) there can be no valid claim of service connection.  See 38 U.S.C.A. § 1110.

A basis upon which to grant the Veteran's service connection claim for peripheral neuropathy of the right and left lower extremities has not been established, therefore, the claim must be denied.  As the preponderance of the evidence is against the service connection claim, the benefit-of-the-doubt doctrine is not helpful to the Veteran.  See generally Gilbert, 1 Vet. App. at 49.

The Veteran's theory of entitlement to service connection for is one of secondary service connection; he claims that his bilateral lower extremity numbness and tingling is a complication of diabetes and/or hypertension.  As a threshold matter in a secondary service connection claim, the claimant must show that there is an already-service connected disability (that caused or aggravated the disabilities for which secondary service connection is sought).  See 38 C.F.R. § 3.310.  In this case, the Veteran's hypertension is not service connected and he fails to meet this threshold requirement.  His theory of entitlement to service connection for peripheral neuropathy as secondary to hypertension must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, what he must show is that the service-connected diabetes mellitus caused or aggravated the peripheral neuropathy of his lower extremities.  That is a question that is inherently medical in nature.  Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  

The only competent medical evidence of record as to whether the Veteran's current neuropathy symptoms are related to his service-connected diabetes mellitus is the February 2012 VA examiner's opinion.  As noted above, the February 2012 examiner that noted that in addition to finding no objective evidence of peripheral neuropathy, the Veteran's symptoms are not consistent with the stocking pattern found with diabetic neuropathy, and thus are less likely than not caused or aggravated by his diabetes.  As the probative evidence of record does not establish a medical nexus between the Veteran's lower extremity complaints and his service-connected diabetes mellitus, secondary service connection for this disability is not warranted. 

Finally, the Board acknowledges the Veteran's own contentions that numbness and tingling in his feet are related to his service-connected diabetes mellitus.  However, the matter of a nexus between insidious processes such as diabetes and peripheral neuropathy is a complex medical questions.  The Veteran is a layperson, and this question is beyond the scope of his observation.  Accordingly, his expressions of his belief that he has lower extremity peripheral neuropathy that is related to his service-connected diabetes mellitus do not merit any substantial probative value.

As the preponderance of the evidence is against the Veteran's claims of service connection for peripheral neuropathy of both lower extremities, the benefit-of-the-doubt rule does not apply, and the appeals in this matter must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal seeking service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to hypertension and service connected diabetes mellitus, is denied.




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


